Citation Nr: 0008212	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-41 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1993.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for low back disability 
in June 1996, and the veteran appealed.  He presented 
testimony during a hearing which was held at the RO in 
January 1997.  

Additional issues

Also in June 1996, the RO granted service connection for 
tinea pedis, right foot hallux valgus with hammertoes, and a 
right fifth metacarpal fracture, and assigned each disability 
a noncompensable rating and assigned the veteran a combined 
noncompensable service-connected rating.  The veteran was 
informed of these decisions and of his right to appeal them 
within one year thereof at that time.  In April 1998 the 
veteran filed a statement which disagreed with the assigned 
disability ratings.  In the May 1999 Statement of the Case 
(SOC), the RO advised the veteran that his April 1998 
communication was not accepted as a timely Notice of 
Disagreement (NOD) as to assigned disability ratings for the 
right fifth metacarpal fracture and tinea pedis.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 2.302 
(1999).  The record does not reflect that the veteran has 
contested the matter of timeliness of notice of disagreement 
to the June 1996 rating decisions on the issues of 
compensation ratings for right fifth metacarpal fracture and 
tinea pedis. 

In March 1998, the RO denied the veteran non service-
connected pension benefits; denied service connection for a 
left hand disability; granted service connection for left 
foot hallux valgus and assigned a noncompensable rating; 
denied a compensable rating for right foot hallux valgus with 
hammertoes and denied a compensable rating under 
38 C.F.R. § 3.324 (1999).  In April 1998, the veteran  
disagreed with the denial of pension and with the denials of 
increased ratings for right foot hallux valgus with 
hammertoes and left foot hallux valgus.  In the May 1999 SOC 
, the issues listed by the RO included entitlement to pension 
and entitlement to increased ratings for left foot hallux 
valgus and right foot hallux valgus with hammertoes, and the 
issue of entitlement to a compensable rating pursuant to 
38 C.F.R. § 3.324 (1999).  The record does not reflect that 
the veteran has perfected appeals as to these issues by 
filing a VA Form 9.  

In the absence of a perfected appeal, Board jurisdiction does 
not attach to any of the issues referenced in the two 
preceding paragraphs.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's current chronic low back disability, 
which was first diagnosed in December 1994, and any incident 
of service origin, including the low back pain the veteran 
experienced in January and November 1988.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
low back disability.  He contends, in substance, that he 
injured his back in service in about 1988, that he had 
recurring symptoms for a while, and that the same back 
disability recurred after service.  

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual background

A January 1988 service medical record indicates that the 
veteran complained of a sore back for two days, with no 
preceding injury.  He denied radiation, straight leg raising 
was negative and deep tendon reflexes were present.  The 
assessment was low back pain, possibly spasm.  

In November 1988, the veteran complained of morning pain in 
his left posterior thigh and calf.  He stated that this 
phenomenon "usually goes away."  He denied bowel, bladder 
and lower extremity changes.  Clinically, the veteran had two 
plus deep tendon reflexes in each lower extremity, 5/5 motor 
power, no bony tenderness, a full range of motion of the 
lower extremities, and one plus soft tissue swelling, greater 
in the L4 than in the L5 area.  The assessment was "MLBP" 
[mechanical low back pain] -- sciatica verses piriformis.  

On service physical examination in July 1991, the veteran 
denied having recurrent back pain.  

On service discharge examination in May 1993, no clinical 
orthopedic or neurological findings were reported, and a low 
back disability was not diagnosed.  In the accompanying 
report of medical history, the veteran responded "no" to 
the question concerning recurrent back pain.  As noted above, 
the veteran left the service in June 1993.

A December 1994 private medical record states that the 
veteran complained of left hip pain with muscle twitching to 
the left lower leg for three weeks, of spontaneous onset.  
Straight leg raising was negative.  X-rays of the lumbosacral 
spine were felt to be normal.  The assessment was sciatica-
like pain in the left lower limb.  The private X-ray report 
stated that there were minimal degenerative changes at the 
left hip and at the symphysis pubis.  It indicated that the 
lumbosacral spine exhibited no scoliosis.  There was a mild 
diffuse spondylosis in the lumbosacral spine.  There appeared 
to be mild narrowing of the disc thicknesses at both the L4-5 
and L5-S1 levels, suggesting degenerative disc disease.  A 
herniated nucleus pulposus or other cause of neural 
compression at either level could not be excluded.

On private medical evaluation in September 1995, the veteran 
complained of low back pain on the left side which had been 
chronic for five months.  The diagnosis was intractable and 
persistent neuralgia, left sacroiliac region, with 
radiculitis.  X-rays revealed a straightening of the normal 
lumbar lordosis and a mild convexity of the lumbar spine to 
the right, as well as mild spondylosis and degenerative facet 
disease.  There was also mild narrowing of the disc 
thicknesses at the L4-5 and L5-S1 levels, consistent with 
degenerative disc disease.  

A November 1995 VA CT scan of the veteran's lumbar spine was 
consistent with degenerative disc disease at L4-5 and at L5-
S1, a herniated disc at L4-5 centrally and to the left, and a 
disc fragment extending to the left lateral recess of L5.  

The record reflects that the veteran was hospitalized at a VA 
facility from February 1996 to June 1997.  His chief 
complaint was "I hurt my back on the job."  A laminectomy 
was performed.

A VA examiner in May 1996 recorded a history of a back injury 
for the veteran in 1982 or 1983, with left sacroiliac joint 
pain radiating down the left leg; considered the November 
1995 VA CT Scan results; and diagnosed ruptured 
intervertebral disc at L4-L5 and L5-S1 with residual weakness 
and wasting of the left lower extremity due to herniated 
nucleus pulposus.  An opinion as to the cause or date of 
onset of the disability diagnosed was not offered.  Another 
VA examination was conducted in February 1997, with a similar 
diagnosis being rendered, and again without an opinion being 
offered as to the cause or date of onset of the disability 
diagnosed.  

During a personal hearing which was conducted at the RO in 
January 1997, the veteran described symptoms and treatment 
for his back, indicated that he had continued symptoms 
between service discharge and when he was first treated after 
service, stated that he did not injure his back after 
service, and opined that his back disability started in 
service.  

In May 1997, the RO ordered a VA examination for an opinion 
as to whether there was a relationship between back 
complaints treated in service in January 1988 and the 
veteran's current disability.  The claims folder was to made 
available to the examiner.  After examining the veteran and 
noting questions from the RO, the examiner stated that one 
could not definitely say that the incident in 1988 caused the 
veteran's current disability.  It was noted that the veteran 
apparently had a period of time between the initial injury in 
1988 and significant symptomatology of the mid-1990's, during 
which period of time the veteran was essentially 
asymptomatic, and that that would indicate that there was 
"little chance" that the present disability was directly 
related to "the injury suffered on active duty in 1988". 

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).  The service incurrence of arthritis may be 
presumed if arthritis is manifested to a degree of 10 percent 
within 1 year of discharge from a period of active service 
lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1131, 1137 (West 1991 & Supp. 1998).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). 
Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

As noted above, the veteran is seeking service connection for 
low back disability.  In order for his claim to be considered 
to be well grounded, there must be (1) competent medical 
evidence of a current disability; (2) competent evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent medical evidence of a nexus between the in-
service injury or disease and the veteran's current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran is diagnosed currently with lumbar spine 
degenerative disc disease, so the first prong of the Caluza 
well groundedness test, a current disability, is met.  
With respect to the second Caluza prong, in-service 
incurrence, there is plausible evidence of low back problems 
in service, as reflected by the January and November 1988 
service medical records.  Therefore, the second prong of 
Caluza is arguably met also.

The third prong of the Caluza well groundedness test, medical 
nexus evidence, is not met, however, because there is no 
competent medical evidence of record of a nexus between the 
currently diagnosed lumbar spine degenerative disc disease 
and any incident of service origin.  None of the health-care 
providers who have considered the veteran's history have 
opined that his current low back disability, which was not 
treated or diagnosed until December 1994, at least as likely 
as not had its onset in service or at least as likely as not 
was caused by service.  Indeed, the one VA health care 
provider who provided an opinion, in May 1997, indicated that 
it was not likely (there was "little chance", in the words 
of the examiner) that the veteran's lumbar spine degenerative 
disc disease had its onset in service.  

The Board is aware that the May 1997 VA examiner did not 
entirely rule out the possibility that the veteran's back 
disability may have been related to service.  However, this 
is not sufficient to make the claim well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) and ZN v. 
Brown, 6 Vet. App. 183 (1994) ('may or may not' opinion in 
Tirpak held as not fulfilling the nexus to service 
requirement).  

While the veteran has offered his own medical opinion as to 
nexus to service, his opinion is of no probative value and 
can not serve to well ground his claim.  As a layperson, the 
veteran is not competent to offer a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran's representative contended 
in November 1999 that the veteran's service discharge 
examination report referred to a back disability.  However, 
the Board has reviewed the record carefully and finds that 
the May 1993 service discharge examination report does not 
diagnose a back disability and indeed the veteran 
specifically denied back problems in his report of medical 
history. 

One of the veteran's contentions is that he had continuous 
symptoms beginning in service and continuing after service 
discharge, and that they essentially trace his current 
disability back to service.  The Board notes that the Court 
held in Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso, however, is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and his in-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  See Voerth v. West, 
13 Vet. App. 117, 120 (1999).  As discussed above, no such 
medical evidence is of record in this case.

The Board also wishes to make it clear that service 
connection is not warranted for lumbosacral spine arthritis 
on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.307, 3.309.  The post-service evidence of record 
reporting arthritis, dated no earlier than December 1994, 
post-dated the veteran's June 1993 service separation date by 
more than the statutorily prescribed one year period.  

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence 
which would further the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded, such as a medical opinion which 
opines that his current low back disability had its onset in 
or was the result of service.


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for low back disability is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

